
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.11.4


WESTAFF, INC.

STOCK PURCHASE AGREEMENT


        I hereby elect to participate in the International Employee Stock
Purchase Plan (the "Plan") beginning with the purchase period specified below,
and I hereby subscribe to purchase shares of Common Stock of Westaff, Inc. (the
"Corporation") in accordance with the provisions of this Agreement and the Plan.
I hereby authorize my employer to make payroll deductions from each of my
paychecks following my entry into the Plan in the 1% multiple of my earnings
(not to exceed a maximum of 10%) specified in my attached Enrollment Form.

        Purchase periods under the Plan will run from the first business day in
February to the last business day in July each year and from the first business
day in August each year to the last business day in January of the following
year. My participation will automatically remain in effect from one purchase
period to the next in accordance with this Agreement and my payroll deduction
authorization, unless I withdraw from the Plan or change the rate of my payroll
deduction or unless my employment status changes. I may reduce the rate of my
payroll deductions once per purchase period, and I may increase the rate of my
payroll deductions to become effective at the start of any subsequent purchase
period.

        My payroll deductions will be converted into U.S. Dollars on the last
U.S. business day of each month. My payroll deductions as so converted will be
accumulated for the purchase of shares of Common Stock on the last U.S. business
day of each purchase period. The purchase price per share will be equal to 85%
of the lower of (i) the fair market value per share of Common Stock on the start
date of the purchase period or (ii) the fair market value per share on the last
day of that purchase period. I will also be subject to Plan restrictions
(i) limiting the maximum number of shares which I may purchase on any one
purchase date to 1,125 shares, for a maximum of 2,250 shares per calendar year
and (ii) prohibiting me from purchasing more than U.S. $25,000 worth of Common
Stock for each calendar year my purchase right remains outstanding.

        I may withdraw from the Plan at any time prior to the last business day
of a purchase period and elect either to have the Corporation refund all my
payroll deductions for that purchase period or to have those payroll deductions
applied to the purchase of shares of the Corporation's Common Stock at the end
of such period. However, I may not rejoin that particular purchase period at any
later date. Upon the termination of my employment for any reason, including
death or disability, or my loss of eligible employee status, my participation in
the Plan will immediately cease and all my payroll deductions for the purchase
period in which my employment terminates or my loss of eligibility occurs will
automatically be refunded.

        If I take an unpaid leave of absence, my payroll deductions will
immediately cease, and any payroll deductions for the purchase period in which
my leave begins will, at my election, either be refunded or applied to the
purchase of shares of Common Stock at the end of that purchase period. Upon my
return to active service, my payroll deductions will automatically resume at the
rate in effect when my leave began.

        A stock certificate for the shares purchased on my behalf at the end of
each purchase period will automatically be deposited into a brokerage account
which the Corporation will designate and open on my behalf. I will notify the
Corporation of any sale or disposition of my Plan shares, and I will satisfy all
applicable tax withholding requirements at the time of such sale or disposition.

        The Corporation has the right, exercisable in its sole discretion, to
amend or terminate the Plan at any time, with such amendment or termination to
become effective immediately following the exercise of outstanding purchase
rights at the end of any current purchase period. Should the Corporation elect
to terminate the Plan, I will have no further rights to purchase shares of
Common Stock pursuant to this Agreement.

--------------------------------------------------------------------------------


        I have received a copy of the Plan Summary and Prospectus summarizing
the major features of the Plan. I have read this Agreement and the Prospectus
and hereby agree to be bound by the terms of both this Agreement and the Plan.
The effectiveness of this Agreement is dependent upon my eligibility to
participate in the Plan.

        I acknowledge that I have received and may continue to receive the
opportunity to purchase Common Stock under the Plan. I understand that the grant
of a purchase right in one year or at one time does not in any way obligate the
Corporation or my employer to make a grant or award in any future year or in any
given amount. I acknowledge and understand that the Plan is wholly discretionary
in nature and is not to be considered part of my normal or expected compensation
subject to severance, resignation, redundancy or similar pay.

        I hereby authorize and direct my employer to disclose to the Corporation
or any of its subsidiaries such information regarding my employment, the nature
and amount of my compensation and the fact and conditions of my participation in
the Plan as my employer deems necessary to facilitate the administration of such
Plan.

Date:        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Employee


Entry Date:
 
 
Printed Name:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


WESTAFF, INC. STOCK PURCHASE AGREEMENT
